DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
It is noted that in response to applicant’s claim amendments of 5/07/2021 the restriction requirement of 3/10/2021 is no longer proper and hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique (US 2009/0130719) and further in view of Lawson et al. (US 2009/0129980).

Regarding claim 1 Handique discloses a flow cell comprising:
a substrate formed from layers and having a flow channel wherein the flow channel comprises an imaging portion and a nonimaging portion, wherein the imaging and non-imaging portions are fluidicly joined by a curved portion, the imaging and nonimaging portions extending parallel to each other; (See Handique Figs. 1 and 2D-2E wherein a substrate formed from layers has a flow channel therein with an imaging portion 210 and a nonimaging portion 218 joined by a curved portion as shown in Fig. 2E)
an inlet port extending through a layer and in fluid communication with the imaging portion of the flow channel; and (See Handique Fig 2E wherein an inlet port 203 extends through a layer, i.e. it must extend through the substrate to allow fluidic access and in communication with the imaging portion.)
an outlet port extending through a layer and in fluid communication with the nonimaging portion of the flow channel, wherein the inlet port and the outlet port are located proximate to each other at one end of the flow cell, and wherein the width of the imaging portion of the flow channel is larger than the width of the non-imaging portion of the flow channel. (See Handique Fig 2E wherein an outlet port 229 extends through a layer, i.e. it must extend through the substrate to allow fluidic access, and in communication with the nonimaging portion. The ports are located proximate one another and a width of the imaging portion 210 is larger than a width of the non-imaging portion as shown in Fig. 2E)


Lawson et al. discloses a flow cell comprising a substrate formed from first and second layers defining a flow channel therebetween, an inlet port extending through one of the first and second layers an outlet port extending through one of the first and second layers. (See Lawson Figs. 7-8B wherein a flow cell 

It would have been obvious to one of ordinary skill in the art at the time of invention to form a flow cell from first and second layers with a flow channel formed therebetween and inlet and outlet ports extending through one of the layers as described by Lawson in the device of Handique because such a device structure allows effective formation of a layered flow cell having multiple lanes of sample processing as would be desirable in the device of Handique and one would have a reasonable expectation of success in utilizing such a layered construction.
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claims 2-3 modified Handique discloses all the claim limitations as set forth above but does not specifically disclose the length of the substrate is not more than 30 mm, the width of the substrate is not more than 15 mm, and the height of the substrate is not more than 1.5 mm.
It is noted that such a modification would have required a mere change in size of the substrate which would have been obvious to one of ordinary skill in the that art at the time of invention because a 


Regarding claim 4 modified Handique discloses all the claim limitations as set forth above but does not specifically disclose wherein the spacing between the inlet port and the outlet port is not more than 3 mm.
It is noted that such a modification would have required a mere change in size of the substrate which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 5 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the curved portion of the flow channel comprises a non-continuous contour that fluidicly joins the imaging portion of the flow channel with the non-imaging portion of the flow channel. (See Handique Fig. 2E wherein the curved portion of the flow channel comprises a non-continuous, i.e. 


Regarding claim 6 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the curved portion of the flow channel comprises a tapering portion and an intermediate portion; wherein the tapering portion connects the imaging portion with the intermediate portion, wherein a width of the tapering portion reduces in size from the imaging portion of the flow channel to the intermediate portion.  (See Handique Fig. 2E wherein the curved portion of the flow channel comprises a tapered portion at one end of the PCR reactor which joins the imaging portion to an intermediate portion. The width of the tapering portion reduces in size from the imaging portion to the intermediate portion.)
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claim 7 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the curved portion comprises a downstream portion connecting the intermediate 
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 8 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the intermediate portion comprises a width at a first location along the channel that is smaller than the width of either the downstream portion or the non-imaging portion.
it is noted that such a modification would have required a mere change in size, i.e. width, of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 9 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the intermediate portion comprises a width at a first location along the channel that is smaller than the width of either the tapering portion or the imaging portion. (See Handique Fig. 2E wherein a width at a first location along the channel is smaller than the width of the tapering portion of the imaging portion.)

Regarding claim 10 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the tapering portion comprises sidewalls extending toward each other at an at least substantially equal angle. (See Handique Fig. 2E wherein the tapering portions comprises sidewalls extending toward each other at a substantially equal angle.)
Assuming arguendo with respect to such a feature it is noted that such a modification would have required a mere change in shape of the channel which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 11 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the second layer comprises a transparent material to transmit optical signals therethrough. (See Lawson [0063] wherein both layers allow optical signals of certain wavelengths to pass, i.e. they are transparent.)



Regarding claim 13 modified Handique discloses all the claim limitations as set forth above as well as the device, wherein the imaging portion and the nonimaging portion of the flow channel each have an at least substantially equal height.(See Handique [0052] wherein the channels, i.e. both imaging and nonimaging portions have a substantially same depth, i.e. height, which is sub-millimeter.)
Assuming arguendo with respect to the height of the imaging and non-imaging portions it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 14 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first layer comprises a mounting surface and an exterior surface facing in opposite directions, and wherein the second layer is disposed on the mounting surface and does not cover the entire mounting surface such that a portion of the mounting surface not covered by the second layer define exposed grip portions. (See Lawson Fig. 8a-8b wherein the first layer comprises a mounting 

Regarding claim 15 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the first layer comprises a mounting surface and an exterior surface facing in opposite directions, the second layer comprises an exterior surface and a channel surface comprising a groove portion, and the channel surface of the second layer is disposed on the mounting surface of the first layer such that the mounting surface covers the groove portion to define the flow channel. (See Lawson Fig. 8a-8b wherein the first layer comprises a mounting surface 44 and 32 and an exterior surface 34 and the second layer has an exterior surface 20 and a channel surface 22 having groves, i.e. channels, 28 therein and the layers are disposed such that the  mounting surface covers the groove portion to define a flow channels.)

Regarding claim 16 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the imaging portion and the nonimaging portion of the flow channel each have an at least substantially equal height measured between the groove portion of the channel surface of the second layer and the mounting surface of the first layer. (See Handique [0052] wherein the channels, i.e. both imaging and nonimaging portions have a substantially same depth, i.e. height, which is sub-millimeter.)
Assuming arguendo with respect to the height of the imaging and non-imaging portions it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is .  

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique (US 2009/0130719) in view of Lawson et al. (US 2009/0129980) as applied to claims above, and further in view of Padmanabhan et al. (US 7,277,166).

Regarding claim 17 Handique discloses fluidic device comprising (a)a flow cell comprising:
a substrate formed from layers and having a flow channel wherein the flow channel comprises an imaging portion and a nonimaging portion, wherein the imaging and non-imaging portions are fluidicly joined by a curved portion, the imaging and nonimaging portions extending parallel to each other; (See Handique Figs. 1 and 2D-2E wherein a substrate formed from layers has a flow channel therein with an imaging portion 210 and a nonimaging portion 218 joined by a curved portion as shown in Fig. 2E)
an inlet port extending through a layer and in fluid communication with the imaging portion of the flow channel; and (See Handique Fig 2E wherein an inlet port 203 extends through a layer, i.e. it must extend through the substrate to allow fluidic access and in communication with the imaging portion.)
an outlet port extending through a layer and in fluid communication with the nonimaging portion of the flow channel, wherein the inlet port and the outlet port are located proximate to each other at one end of the flow cell, and wherein the width of the imaging portion of the flow channel is larger than the width of the non-imaging portion of the flow channel. (See Handique Fig 2E wherein an outlet port 229 extends through a layer, i.e. it must extend through the substrate to allow fluidic access, and in 


Lawson et al. discloses a flow cell comprising a substrate formed from first and second layers defining a flow channel therebetween, an inlet port extending through one of the first and second layers an outlet port extending through one of the first and second layers. (See Lawson Figs. 7-8B wherein a flow cell comprises a first layer 30 a second layer 18 defining flow channels 28 formed therebwteen and inlet and outlet holes extend through the second layer to allow fluid access to the flow channel.)

It would have been obvious to one of ordinary skill in the art at the time of invention to form a flow cell from first and second layers with a flow channel formed therebetween and inlet and outlet ports extending through one of the layers as described by Lawson in the device of Handique because such a device structure allows effective formation of a layered flow cell having multiple lanes of sample processing as would be desirable in the device of Handique and one would have a reasonable expectation of success in utilizing such a layered construction.
Assuming arguendo with respect to the width it is noted that such a modification would have required a mere change in size of the channel which would have been obvious to one of ordinary skill in the that art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Handique also discloses a housing having a 
(b)    a housing having a reception space that is configured to receive the flow cell, the reception space being sized and shaped to permit the flow cell to float relative to the housing and wherein the flow cell interacts with various fluid and optical components while in the reception space but does not suggest a rotatable cover member and gasket coupled to the housing. (See Handique Fig. 13 and [0144]-[0145] wherein a housing has a receiving bay 992 which receives a flow cell in such a manner that the flow cell may float therein, i.e. the flow cell is removable and as such must have some tolerance of movement, i.e. floating.)

Padmanabhan et al. discloses a fluidic device having (a) a flow cell; (See Padmanabhan Abstract and Figs. 1-2 wherein a fluidic chip is provided.)
(b)    a housing having a reception space that is configured to receive the flow cell, the reception space being sized and shaped to permit the flow cell to float relative to the housing and wherein the flow cell interacts with various fluid and optical components while in the reception space.
(c)    a cover member rotatably coupled to the housing about an axis of rotation; and  (See Pandmanabhan Fig. 1 wherein a housing 16 has a reception space which receives the flow cell 14 and a cover member 18 which is rotatably connected to the housing via a hinge 20 having an axis of rotation.)
(d)    a gasket having inlet and outlet passages and comprising a compressible material, the gasket being coupled to the cover member so that the gasket is rotatable about the axis of rotation between a mounted position, in which the inlet and outlet passages of the gasket are at least partially aligned with the inlet and outlet ports of the flow cell, respectively, and a disengaged position. (See  (See Padmanabhan Fig. 12 wherein a gasket 222 is provided on the cover and thus moves rotatably therewith 

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a rotatable cover and gasket which engage a flow cell in a reception space as described by Padmanabhan et al. in the device of modified Handique because such a cover and gasket allow secure and fluid tight attachment of a flow cell to other device components as would be desirable in the device of modified Handique.

Regarding claim 18 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the flow cell comprises a plurality of edges that extend along a cell plane and define a perimeter of the flow cell, and wherein the gasket presses against one of the edges when set in the mounted position such that the gasket limits movement of the flow cell within the reception space along the cell plane. (See Padmanabhan et al. Fig. 12 wherein the flow cell comprises a plurality of edges, i.e. edges connected with ports, that extend along a cell plane and define a perimeter of the flow cell, i.e. an upper perimeter, and wherein the gasket presses against the edges when in the mounted position fo limited movement of the flow cell along the cell plane, i.e. gaskets work by compressive force, i.e. pressing, edges and surfaces of the flow cell which limits movement thereof.)

Regarding claim 19 modified Handique discloses all the claim limitations as set forth above as well as the device wherein the gasket also presses against a surface of the flow cell when set in the mounted position such that the gasket limits movement of the flow cell in a direction that is perpendicular to the cell plane. (Padmanabhan et al. wherein the gasket presses against a surface top surface/power of the flow cell when in a mounted position such that the gasket limits movement of the flow cell in a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799